Title: From Benjamin Franklin to Jonathan Williams, Jr., 31 March 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Jonathan
Passy, March. 31. 1780.
I have received yours of the 26th. I am promised an Answer from Mr. Paulze this Morning and If I receive it shall send it to you by tomourrow’s Post. This Soliciting of Interested People to forgive Duties they think their Right, is an odious Task to me. I had rather at any time, If I could afford it, pay ’em myself.
Mr. Chaumont thinks Mr. Bondfield’s Propositions too high and advises me not to accept them. Having no Judgment in such Business my self, I wish much to have nothing more to do with it. I am heartily tired of Ships, and Cruizes, & &c.
Mr. Scheweighauser having long had the Care of Supplying what was needful to The Americans at Nantes, I must necessarily either confide in him or appoint some body else. The latter I am not inclined to do, as I daily expect the Congress will put their port affairs on a new footing, by establishing Consuls. I can therefore do nothing more for Capt. Hendricks.
I have no doubt of your doing every thing in your Power and for the best, in the affair of the furniture. People some times demand more Expedition than they expect in order to obtain all that is possible. Mr. Chaumont is eager to dispatch Business but he respects and loves you, as does, Your affectionate Uncle BF. If there is any Sheathing Coper belonging to The Congress in the hands of Mr. Scheweighauser, obtain it from him by showing this, give him a Receipt for it, and send it to Capt. Jones.
Mr. Jona. Williams.